Citation Nr: 1447307	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-26 924	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to reimbursement by VA of medical expenses incurred at Tallahassee Memorial Hospital from October 18, 2010, to October 27, 2010.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from April 1973 to March 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the North Florida/South Georgia Veterans Health System.

In March 2013, the Veteran and his fiancée presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

As of the October 18, 2010, date, at which time the RO concluded that the Veteran's emergency treatment at South Georgia Medical Center had ended, the record does not confirm that a VA or other federal facility was capable of accepting a transfer.


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses incurred at Tallahassee Memorial Hospital from October 18, 2010 to October 27, 2010 are met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking reimbursement of private medical expenses incurred at Tallahassee Memorial Hospital from October 18, 2010, to October 27, 2010.  

Under 38 U.S.C. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment for which such veterans have made payment from non-VA sources where such emergency treatment was rendered to such veterans in need thereof for any of the following: service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a); 38 C.F.R. §§ 17.120-17.132. 

The term "emergency treatment" has the meaning given such term in section 1725(f)(1).  That section provides that the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

The VAMC has already determined that an emergency existed at the time of the Veteran's admission on October 16, 2010.  The decision to deny the claim from October 18, 2010, to October 27, 2010 was based on the medical determination by a VA physician that the initial emergency ended with the implantation of the pacemaker on October 17, 2010.  

However, the definition of "emergency treatment" set out above contemplates more than the simple determination as to when the clinical emergency begins and ends.  It also requires a determination as to when and whether the patient can be transferred "safely" to a VA or government facility.  The Board finds that this is a substantially different matter than the determination as to when the clinical emergency ends.  On this point, there appears to be some conflict in the evidence.  

The Veteran's fiancée has testified that she was told by the staff at Tallahassee Memorial at some time after the surgery that the Veteran was not yet stable.  More generally, the Board acknowledges a legitimate question regarding the safety of transferring a patient immediately after pacemaker implantation surgery, a transfer which would presumably entail not only a change in location, but a change in physicians and other healthcare providers.  It is clear from a review of the records from Tallahassee Memorial that the Veteran underwent a period of post-surgical evaluation and monitoring during which his treating physician determined whether the implanted device was functioning properly and adjusted his medications as appropriate.  There is no discussion in the statement of the case or in the medical review obtained by VA as to whether it would have been safe to transfer the Veteran to another facility in the midst of this monitoring and evaluation period.  The mere finding that the clinical emergency had ended does not address the point at which a transfer could have been safely conducted.  

There is also no indication from the claims file that a VA or other federal facility actually agreed to accept a transfer or was capable of accepting a transfer on October 18, 2010.  While there are VA Medical Centers in Lake City and Gainesville, Florida with a hypothetical ability to accept a transfer, the record reveals no confirmation that either VA facility was actually capable of accepting the transfer, i.e., that a bed was actually available and that a transfer would have been accepted on a timely basis.  This cannot simply be presumed, nor do the applicable provisions establish such a presumption.  Without some evidence that an investigation was conducted as to actual availability of resources at the VA facility to accept the transfer, and that a transfer would have been accepted on October 18, 2010, the Board cannot conclude that the Veteran could have been transferred safely to such facility.  Therefore, the Board finds that this question must be resolved in favor of the claim.  The "emergency treatment" is deemed to have extended through October 27, 2010 when the Veteran was discharged home.  Accordingly, reimbursement of medical expenses incurred at Tallahassee Memorial Hospital from October 18, 2010, to October 27, 2010 is warranted.  

As the complete benefit sought on appeal has been granted, there are no further duties under the Veterans Claims Assistance Act of 2000.  


ORDER

Reimbursement of private medical expenses incurred at Tallahassee Memorial Hospital from October 18, 2010, to October 27, 2010 is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


